Barrett, P. J.
(dissenting). While the steel was consigned to claimant itself, it was delivered at the site of the contract and the State at the time of the payment to the contractor had no knowledge of such consignment. The contract with Anderson permitted payment to him and it was with Anderson and not claimant, the subcontractor, that the State was dealing.
At the time the steel was used, however, the State had such knowledge and claimant is entitled to an award for the difference between the value of the steel and the amount paid the contractor, namely, $2,650, with interest.
While claimant served upon the State authorities a notice of repossession pursuant to section 39-c of the Lien Law, this notice was served after the State had made such payment. The payment was made in good faith to the contractor, pursuant to the contract, and the State thereby became the owner of such materials to the extent of such payment. In so far as such ownership was concerned, claimant had no right of repossession.
*606I disagree with the conclusion that there is proof here sufficient to justify an award by virtue of the provisions of section 12-a of the Court of Claims Act. I doubt the application of the section but in any event claimant itself was negligent in not notifying the State of the nature of the consignment.
For these reasons I dissent from the opinion and decision of my associates, Judges Ryan and Ackerson.